Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-30-2008

USA v. Green
Precedential or Non-Precedential: Precedential

Docket No. 06-2468




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Green" (2008). 2008 Decisions. Paper 4.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/4


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 06-2468


                           UNITED STATES OF AMERICA,

                                          v.

                                    ARTEGA GREEN,

                                               Appellant




                                      ORDER


            BEFORE: AMBRO, CHAGARES and COWEN, Circuit Judges

      The panel hereby grants the Petition for Panel Rehearing and vacates the Opinion

filed on September 2, 2008.

                                        BY THE COURT,




                                        /s/ Robert E. Cowen
                                        Circuit Judge

Dated: December 30, 2008
tmm/cc: Robert F. Kravetz, Esq.
        Stephen P. Patrizio, Esq.